ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Carro & Carro Enterprises, Inc.             )      ASBCA No. 59485
                                            )
Under Contract No. W912EP-07-C-0024         )

APPEARANCES FOR THE APPELLANT:                     Steven L. Reed, Esq.
                                                   Douglas L. Tabeling, Esq.
                                                   Lochlin B. Samples, Esq.
                                                   Jonathan R. Mayo, Esq.
                                                   Vianney Lopez, Esq.
                                                    Smith, Currie & Hancock LLP
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Susan E. Symanski, Esq.
                                                   Charles T. Pino, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Jacksonville

                                  ORDER OF DISMISSAL

       The appeal has been settled. Accordingly, it is dismissed from the Board's docket
with prejudice.

      Dated: 17 June 2015


                                                TERRENCE S. HARTMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59485, Appeal of Carro & Carro
Enterprises, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2